Citation Nr: 0939639	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  03-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability, including as secondary to a service-connected 
right ankle disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from April 
1974 to June 1976 and had subsequent reserve service, with 
periods of active duty for training (ACDUTRA).  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a May 2002 rating decision of the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
VA Form 9 (substantive appeal) received by the RO in November 
2003, the Veteran requested a hearing before a Veterans Law 
Judge.  Later in November 2003, he withdrew the hearing 
request.  The case was previously before the Board in April 
2005, July 2006, January 2008, and September 2008 when it was 
remanded for further development of the evidence.  

The Board notes that the issue had previously been phrased to 
include a right leg condition.  A December 2008 supplemental 
statement of the case (SSOC) granted the Veteran service 
connection for a right thigh disorder related to neuropathy 
of the right thigh.  As there is no evidence the Veteran has 
a right leg condition other than that which has been service-
connected, that aspect of the claim has been resolved and the 
Board need not further address the issue of service 
connection for a right leg condition.  The Board has 
recharacterized the issue accordingly.


FINDING OF FACT

A right knee disability was not manifested during the 
Veteran's service and is not otherwise related to an event or 
injury in service; right knee arthritis was not manifested in 
the first postservice year; and a right knee disability was 
not caused or aggravated by his service-connected right ankle 
disability.






CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran did not receive a letter that informed him of 
what was needed to substantiate the portion of his claim 
alleging direct service connection.  In Shinseki v. Sanders, 
129 S. Ct. 1696 (2009), the Supreme Court reversed the case 
of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held 
that any error in VCAA notice should be presumed prejudicial 
and that VA must always bear the burden of proving that such 
an error did not cause harm.  In reversing Sanders, the 
Supreme Court in essence held that - except for cases in 
which VA has failed to inform the claimant of the information 
and evidence necessary to substantiate the claim - the burden 
of proving harmful error must rest with the party raising the 
issue, and determinations on the issue of harmless error 
should be made on a case-by-case basis.  Shinseki, 129 S. Ct. 
at 1704-06.  The Veteran has not alleged that he was 
prejudiced because he did not receive notice of what was 
needed to substantiate his direct service connection claim.  
Notably, the record reflects that a March 2002 letter 
explained the evidence necessary to substantiate a claim of 
secondary service connection, the evidence VA was responsible 
for providing, and the evidence he was responsible for 
providing.  A July 2006 letter informed the appellant of 
disability rating and effective date criteria.  A September 
2003 statement of the case (SOC) provided notice of the 
criteria of what is required to establish service connection; 
the matter was thereafter readjudicated, most recently by 
December 2008 supplemental SOC.  

The Veteran's pertinent service treatment records (STRs), 
Social Security Administration (SSA) records, and post-
service treatment records have been secured.  The RO arranged 
for VA examinations in September 2003, August 2006, March 
2008, and October 2008.  The Board notes that the March 2008 
and October 2008 VA examinations were scheduled to address 
insufficiencies in prior examinations.  The March 2008 
examination report adequately addresses pertinent questions 
related to the issue of secondary service connection, while 
the October 2008 VA examination report sufficiently addresses 
direct and secondary service connection questions pertinent 
to this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate 
for rating purposes); see also Dyment v. West, 13 Vet. App. 
141 (1999) (finding that remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where there is substantial 
compliance with the Board's remand instructions).  The 
Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.



B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service (to include ACDUTRA).  38 U.S.C.A. §§ 101(24), 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If certain chronic disease (here, arthritis) is manifested to 
a compensable degree within a specified postservice period 
(one year for arthritis), it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
revised to implement the Allen decision.  The revised 
38 C.F.R. § 3.310 institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In essence, it 
provides that in an aggravation secondary service connection 
scenario, there must be medical evidence establishing a 
baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after the aggravation occurred.  
As the Veteran's claim was pending prior to the effective 
date of the revised § 3.310, the Board will consider the 
version in effect prior to October 10, 2006, as it is more 
favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

As noted above, a December 2008 SSOC granted service 
connection for a right thigh disorder (neuropathy of the 
right thigh anterior cutaneous nerve) based on an October 
2008 VA medical opinion.  The Veteran has not alleged and 
there is no evidence indicating that he has a right leg 
disability other than what is now service-connected; hence, 
the only disability that remains for consideration in this 
matter is a right knee disability.
The Veteran has alleged that his right knee disability was 
incurred in service or is related to his service-connected 
right ankle disability.  On March 2008 VA examination, the 
diagnosis was mild degenerative joint disease of the right 
knee.  An April 1990 STR notes the Veteran was seen for 
numbness in his right thigh that was not accompanied by pain.  
The leg had a full range of motion and there was nothing 
abnormal detected.  A January 1998 rating decision granted 
service connection for a right ankle disability.  What 
remains to be established for the direct service connection 
theory is that there is a nexus between an event or injury in 
service and the current right knee disability.  For the 
secondary service connection theory, he must establish that 
his right knee disability was caused or aggravated by his 
service-connected right ankle disability.  A preponderance of 
the evidence is against either such finding.

August 1993 to the present VA and private treatment records 
show treatment for knee pain.  

On February 1999 VA examination, physical examination of the 
knees was within normal limits with full painless range of 
motion.

A May 1999 letter from Dr. C. T. indicates the Veteran 
suffers from chronic pain involving his right lower extremity 
that is post-traumatic in nature with degenerative joint 
disease.  

A February 2000 private treatment record and a March 2000 
letter from private physician C. T. state that the Veteran 
suffers from chronic right knee pain that is persistent, but 
waxes and wanes in course.  Dr. C. T. noted that the Veteran 
had a gait disturbance from a previous crushing injury to his 
right ankle/foot that required a cane, and opined that the 
gait disturbance "appear[ed] to be" exacerbating the 
Veteran's knee pain because he was compensating for his 
abnormal gait.

On September 2000 VA examination, the examiner noted the 
Veteran walked with a somewhat unusual gait, but he did not 
appear to have an antalgic or short leg gait.  Physical 
examination of the knees was within normal limits with full 
range of motion for both knees.  The examiner stated that the 
Veteran had not made any references to or complaints about 
his knee.

A March 2003 letter from J. W., D.O. notes that he has been 
treating the Veteran for chronic right knee pain.  Noting 
that the Veteran has a gait disturbance from a crush injury 
involving his right foot and ankle and recalled on and off 
cane use, Dr. J. W. provides the following opinion:  
"Because of this gait disturbance he has sustained injury 
and stress to his right knee. . . .  If one watched his gait 
he has a slight compensation with rotation of his hip due to 
the pain involving his right leg.  This gait disturbance is a 
large part of the factor causing his knee . . . pain as he 
compensates for this abnormal foot gait."  He notes that the 
Veteran was taking a combination of medication to treat his 
pain; however, he still had a gait disturbance that was 
exacerbating his knee pain.  He states that the Veteran 
underwent surgery on his right foot to have a bone chip 
removed.  The Veteran reported an immediate improvement of 
his gait after this surgery; however, it was not 100 percent 
better.  

On September 2003 VA examination, the Veteran reported that 
he exercised about four times a week by walking a couple of 
miles.  Physical examination revealed a near normal gait.  
The examiner fully reviewed the claims file and noted that he 
was unable to find in the record that the Veteran had a 
marked deviation of gait as a result of his old right ankle 
injury.  The physician examiner noted the Veteran had a very 
good gait throughout the years and the examiner had "no 
reason to believe there was any significant derangement of 
gait that would cause traumatic arthritis in the knee." 

In a statement attached to his November 2003 VA Form 9, 
Substantive Appeal, the Veteran reported that the right leg 
condition he was claiming was the numbness that he had 
experienced ever since the April 1990 ACDUTRA obstacle course 
incident.  

A February 2004 VA treatment record notes the Veteran had a 
history of right knee pain for about two months.  He could 
not jog or walk too far without knee symptoms.  Weather 
affected his joint pain.  

On August 2006 VA examination, physical examination revealed 
the Veteran walked with a normal gait.  He was able to walk 
on his heels and tiptoes.  Tandem gait, standing, and balance 
were normal.  The examiner reviewed the Veteran's claims 
file.  Range of motion and physical examination of the knees 
were normal.  The diagnosis was mild degenerative joint 
disease of the knees.  The examiner (who had previously 
examined the Veteran in September 2003) noted that 
degenerative joint disease was age specific.  He stated that 
while the Veteran had significant degenerative changes in the 
right ankle, his gait was "not altered to an extent to cause 
any biomechanical deviations of clinical significance to 
cause any traumatic degenerative joint disease in other 
joints."  He provided the following explanation of this 
opinion:

Even when there is significant pain and 
alteration of gait due to pain, usually the 
patients walk carefully, they become less active, 
and do not cause trauma to the other joints just 
because one joint is hurting, not even if more 
joints are hurting.  There is no evidence in the 
medical literature that supports the hypothesis 
that merely having some degenerative changes in 
one of the joints is going to cause degenerative 
changes in other joints of the same or opposite 
extremity.  Thus, as best as I can determine, the 
veteran's degenerative changes in the knees . . . 
are not caused by or the result of degenerative 
changes secondary to right ankle fracture of 
1977.  

On March 2008 VA examination, the examiner (who previously 
examined the Veteran in September 2003 and August 2006) noted 
that besides chronic pain and feeling of grinding and 
popping, the Veteran had no history of mechanical instability 
or mechanical locking of the knee.  He was able to walk, but 
noted that he often limped on the right side and used a cane 
to get in and out of the car.  The Veteran reported that he 
could go up and down stairs and was able to drive.  His 
walking balance was good; he did not do any running.  He was 
able to walk reasonable distances and could stand for a 
reasonable amount of time.  Physical examination revealed the 
Veteran walked with a slight limp on the right side, but he 
walked at a good pace without any walking aid.  He was able 
to take some steps on his tiptoes and heels.  The appearance 
of the right knee was normal with no joint effusion, redness, 
heat, or puffiness.  August 2006 x-rays revealed mild 
degenerative joint disease of the right knee.  After 
examining the Veteran and reviewing the claims file, the 
examiner provided the following opinion:

[I]t may be noted that the veteran's most 
significant pain is actually due to the 
degenerative joint disease of the first 
[metatarsal] joints, particularly on the right 
side and that in fact if the pain is making him 
less active, and he is using less walking and 
being on his feet less often, and that if he is 
not as active as he used to be it would be hard 
to explain how he could traumatize his other 
joints of the right lower extremity.  Medical 
literature does not support such a hypothesis.  
One can hypothesize that there may be significant 
biomechanical derangement of gait, which could 
cause undue stress on other joints.  However, I 
do not see clinically such a biomechanical 
derangement that would cause trauma to the other 
joints of the right lower extremity.  In fact, he 
has minimal [degenerative joint disease] over his 
right knee, and it is very similar to the 
opposite side as noted on the x-rays and by 
clinical examination.  Those findings are age 
specific.  Thus, as best as I can determine, his 
right knee, or leg, condition is not aggravated 
or caused by his right ankle condition.  

On October 2008 VA examination, the examiner (who previously 
examined the Veteran in September 2003, August 2006, and 
March 2008) noted that the April 1990 STR did not indicate 
the existence of any right knee pathology.  Physical 
examination revealed a normal gait; the Veteran was able to 
walk on his heels and tiptoes with ease; he walked with a 
good pace.  The examiner noted no clinically relevant 
deviation of gait and that the Veteran did not require or use 
any walking aid or assistive device.  After examining the 
Veteran and reviewing the claims file, he provided the 
following opinion regarding the right knee:

[T]he veteran does not have clinically 
significant gait deviation due to right ankle 
problems that would cause traumatic [degenerative 
joint disease] in the right knee or any other 
joint.  Thus, the condition of his right knee or 
of joints of other than the right ankle or the 
sensory impairment in front of the right thigh is 
not caused by his right ankle condition.  There 
was no other knee problem noted during the time 
of sensory impairment in front of the right 
thigh.  That sensory impairment cannot cause 
degenerative changes of the right knee, or 
elsewhere.

Regarding direct service connection, the record does not 
contain any competent (medical) evidence that right knee 
arthritis was manifest to a compensable degree in the 
Veteran's first postservice year.  Hence, service connection 
on a presumptive basis (for right knee arthritis as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.

There is also no evidence that the Veteran's right knee 
arthritis is related to treatment he received in service.  
The April 1990 STR indicates the Veteran was experiencing 
right thigh numbness.  As noted by the October 2008 VA 
examiner there were no knee complaints noted or pathology 
found in April 1990.  There is no evidence or indication that 
the Veteran otherwise injured his right knee during his 
active service or any period of ACDUTRA.  The only medical 
opinion of record addressing the issue of direct service 
connection is against the claim.  Specifically, the October 
2008 VA examiner noted that no knee problem was noted at the 
time of the sensory impairment to the right thigh in April 
1990 and that sensory impairment could not cause degenerative 
changes to the right knee.  The Board may consider only 
independent medical evidence to support its findings and 
cannot reach its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Here, the 
medical evidence is against a finding that the right knee 
disability is related to an event or injury during service; 
hence, the Board is precluded from making a finding to the 
contrary.  It is also notable that statements from the 
Veteran have focused on his right thigh sensory impairment 
and have not made allegations that the right knee disability 
is directly related to service.

Regarding secondary service connection, the record includes 
both medical evidence that tends to support the Veteran's 
claim and medical evidence that is against his claim.  
Evidence tending to support his claim includes February and 
March 2000 opinions from Dr. C. T. and a March 2003 letter 
from J. W., D.O.  Evidence against his claim includes 
September 2003, August 2006, March 2008, and October 2008 VA 
opinions.  When evaluating these opinions, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In weighing the respective medical opinions, the Board 
concludes that the March and October 2008 VA examiner's 
opinions together merit the most probative weight.  In tandem 
the opinions describe the Veteran's disability in sufficient 
detail, provide rationale for the conclusions reached, and 
are based on several reviews of the Veteran's claims file 
along with examinations and interviews of the Veteran.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding 
that an examination report is adequate where it describes the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  The examiner noted 
that while physical examination and review of the claims file 
showed the Veteran had a slight limp from the service-
connected right ankle disability, it was not a clinically 
significant gait disturbance that might cause or aggravate 
degenerative joint disease.  He reviewed medical literature 
in conjunction with his review of the Veteran's claim and 
indicated that this literature did not show that degenerative 
joint disease could result from a "less active" gait.  The 
examiner placed importance on the fact that left knee x-ray 
findings were similar to those for the right knee.  Based on 
these findings, he provided an alternative theory regarding 
the etiology of the right knee disability as he concluded 
that mild degenerative joint disease of the right knee was 
more likely related to the aging process.  He also explained 
that the right thigh disability would not have an effect on 
degenerative changes in the right knee or any other joint.  
While the examiner did not specifically discuss the February 
and March 2000 and March 2003 private opinions, the 
discussion provided by the examination report reflects that 
he fully reviewed the Veteran's claims file each time he 
examined the Veteran and there is no reason to doubt that he 
considered these opinions when formulating his own contrary 
opinion.  

The Board places little probative value on the February 2000, 
March 2000, and March 2003 private opinions as they are 
merely conclusions without a clear rationale.  See Stefl, 21 
Vet. App. at 123 (finding that "a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign to the doctor's 
opinion"); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  While the private opinions conclude that the 
Veteran's gait disturbance has exacerbated the pain in his 
right knee, they do not explain why they believe this to be 
so.  They also do not address alternative etiology 
possibilities, such as the Veteran's age and it does not 
appear that they considered x-ray results showing that left 
and right knee findings were similar (supporting alternate 
etiology).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
303 (2008) (finding that the relevant focus is not on whether 
the clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion).  Unlike the March and 
October 2008 VA opinions, the private opinions do not 
indicate that medical literature was reviewed, and do not 
provide any explanation for their conclusions that the Board 
could weigh against the contrary opinions of record.  These 
opinions do not provide sufficient detail and rationale to 
allow the Board to make a fully informed decision regarding 
the issue of whether the Veteran's right knee degenerative 
joint disease is related to his service-connected right ankle 
disability.  See Stefl, 21 Vet. App. at 123.

The Board notes that the September 2003 and August 2006 VA 
opinions that weigh against the Veteran's claim also hold 
little probative value.  The September 2003 VA opinion does 
not provide a rationale for the conclusions reached.  While 
the August 2006 VA examiner provided a rationale it is based 
on discussion of patients in general and does not focus on 
the Veteran's gait.  He talks about medical literature, but 
does not adequately discuss it in the context of the 
Veteran's situation.  In contrast, his later March 2008 
opinion discusses the nature of the Veteran's gait and any 
correlation based on medical literature findings.  The August 
2006 opinion also does not address whether the service-
connected ankle aggravated the right knee and only finds that 
it did not cause the right knee disability.

Accordingly, the Board finds that the February 2000, March 
2000, and March 2003 private opinions and September 2003 and 
August 2006 VA opinions are of less probative value than the 
March and October 2008 opinions.  The March and October 2008 
opinions are persuasive of a conclusion that the Veteran's 
right knee disability is not related to his service or to his 
service-connected right ankle disability.

The preponderance of the evidence is against the claim and it 
must be denied.  


ORDER

Service connection for a right knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


